UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4437


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRENDON EVAN HOLE, a/k/a Deago Evan Fox,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:11-cr-00117-BR-1)


Submitted:   December 18, 2012             Decided:   January 2, 2013


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Jenna T. Blue, BLUE, STEPHENS & FELLERS, LLP, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brendon Evan Hole appeals his conviction and 70-month

sentence following his guilty plea pursuant to a plea agreement

to two counts of possession of a firearm by a person previously

convicted of a felony offense.                Hole contends that the district

court erred by denying his motion for a continuance and that his

sentence is unreasonable.             The Government asserts that Hole’s

appeal of his sentence is foreclosed by the waiver of appeal

rights   in    his    plea   agreement     and   that   the   remainder      of   the

appeal is without merit.         We dismiss in part and affirm in part.

              A criminal defendant may waive the right to appeal if

that   waiver    is    knowing      and   intelligent.        United    States    v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                    Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during a plea colloquy performed

in accordance with Fed. R. Crim. P. 11, the waiver is both valid

and enforceable.         United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).         Whether a defendant validly waived his right

to appeal is a question of law this court reviews de novo.

United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

              Where the Government seeks to enforce an appeal waiver

and there is no claim that it breached its obligations under the

plea   agreement,      we    will    enforce     the    waiver   if    the   record

establishes that (1) the defendant knowingly and intelligently

                                          2
agreed to waive the right to appeal; and (2) the issue being

appealed is within the scope of the waiver.        Id. at 168 & n.5.

            Upon review of the record and the parties’ briefs, we

conclude that Hole knowingly and voluntarily waived the right to

appeal   his   70-month   sentence.       Accordingly,    we   dismiss   the

portion of Hole’s appeal challenging the reasonableness of his

sentence.

            Hole also contends that the district court erred by

denying his motion for a continuance to allow him an opportunity

to review with counsel the plea agreement, which he received

just before the plea hearing.         This court reviews for abuse of

discretion the district court’s denial of a continuance.            United

States v. Williams, 445 F.3d 724, 739 (4th Cir. 2006).                    In

addition to demonstrating an abuse of discretion, the defendant

also must show that the denial of a continuance specifically

prejudiced his case.      United States v. Hedgepeth, 418 F.3d 411,

423-24 (4th Cir. 2005).

            Hole contends that he was not afforded sufficient time

to consider the plea agreement and was forced to make a hasty

decision as to whether to accept it.         At the beginning of Hole’s

arraignment, counsel requested a continuance.            The court offered

to allow counsel and Hole to confer after the court advised the

defendants of their rights, but before the court specifically

addressed Hole.    Counsel stated that this arrangement “probably”

                                      3
would be sufficient.       Counsel was then afforded the opportunity

to confer with Hole.       When the court called Hole’s case, counsel

did not renew the motion and neither counsel nor Hole expressed

any concern that they had insufficient time to discuss the plea

agreement.    Rather, upon the court’s inquiry, Hole stated that

he had “plenty of time” to discuss the case with his attorney,

that he discussed the plea agreement with counsel, and that he

read and understood the terms of the plea agreement before he

signed it.    Based on counsel’s agreement with court’s suggested

alternative to a continuance and Hole’s admissions that he had

sufficient time to review his case and the plea agreement, we

conclude that Hole has failed to show that the district court

abused its discretion in denying his request for a continuance.

See Williams, 445 F.3d at 739.

           Moreover, Hole has not asserted any manner in which he

was prejudiced by the denial of a continuance.                  Although he

asserts that he was forced to “make a hasty decision,” he did

not attempt to retract that decision by seeking to withdraw his

plea.    Nor has Hole asserted that, had he been given more time

to   review   the   plea   agreement,   he     would   have   rejected   the

agreement and proceeded to trial.            See Hedgepeth, 418 F.3d at

423-24   (requiring   defendant    to   show    prejudice     resulted   from

denial of motion for continuance).



                                    4
           We   conclude     that   Hole     has   failed      to   show    that   the

district court abused its discretion in denying his motion for

continuance and therefore affirm the district court’s decision

and affirm Hole’s conviction.               We dismiss the appeal in part

based on Hole’s waiver of his right to appeal his sentence.                         We

dispense   with       oral   argument      because      the    facts       and   legal

contentions     are   adequately    presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                        5